Citation Nr: 0946083	
Decision Date: 12/03/09    Archive Date: 12/08/09

DOCKET NO.  07-09 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin



THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
the residuals of craniotomy and placement of left-sided 
subthalmic nucleus stimulator on April 26, 2002, and 
placement of right-sided subthalmic nucleus stimulator on 
October 21, 2002, performed at the Froedtert Memorial 
Lutheran Hospital.  

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional disability incident to VA hospital care in 
December 2002.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARINGS ON APPEAL

The Veteran, his spouse and family members  


ATTORNEY FOR THE BOARD

S. Bush, Counsel


INTRODUCTION

The Veteran served on active duty from July 1959 to January 
1960 and October 1961 to August 1962.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of an October 2005 rating decision of the RO.  

The Veteran testified at a hearing that was held at the RO in 
October 2006.  Another hearing was held before the 
undersigned Veterans Law Judge at the RO in September 2008.  

The Board remanded the case in November 2008 for additional 
development of the record.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

As the claim for compensation under 38 U.S.C.A. § 1151 for 
treatment provided by Froedtert Memorial Lutheran Hospital is 
being denied as a matter of law and the claim for 
compensation under 38 U.S.C.A. § 1151 incident to VA hospital 
care in December 2002 requires additional development, the 
Board has bifurcated the issue.  
The issue of compensation under 38 U.S.C.A. § 1151 for 
additional disability incident to VA hospital care in 
December 2002, is addressed in the REMAND portion of this 
document and is being remanded to the RO via the AMC.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The Veteran's craniotomy and placement of left-sided 
subthalmic nucleus stimulator on April 26, 2002, and 
placement of right-sided subthalmic nucleus stimulator on 
October 21, 2002, do not constitute surgical treatment 
furnished by a Department employee or in a Department 
facility over which the Secretary of VA has jurisdiction in 
accordance with the provisions of 38 U.S.C.A. § 1151.  


CONCLUSION OF LAW

The claim for compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for the residuals of craniotomy and 
placement of left-sided subthalmic nucleus stimulator on 
April 26, 2002, and placement of right-sided subthalmic 
nucleus stimulator on October 21, 2002, performed at the 
Froedtert Memorial Lutheran Hospital is denied by operation 
of law.  38 U.S.C.A. §§ 1151, 5107(West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.361 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the claimant in the 
development of a claim.  VA regulations for the 
implementation of VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  

As detailed, the Veteran's claim is being denied as a matter 
of law.  Accordingly, the VCAA is not applicable.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law 
and not the evidence is dispositive the Board should deny the 
claim on the ground of the lack of legal merit or the lack of 
entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) 
(VA is not required to provide notice of the information and 
evidence necessary to substantiate a claim where that claim 
cannot be substantiated because there is no legal basis for 
the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit).  

When a Veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, compensated work therapy, or an examination 
furnished by the VA, disability compensation shall be awarded 
in the same manner as if such additional disability or death 
were service-connected.  
38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.  

38 U.S.C.A. § 1151 has been amended in the past decade, and 
the amended statute indicates that a showing of carelessness, 
negligence, lack of proper skill, error in judgment, or a 
similar instance of fault is necessary for entitlement to 
compensation for claims filed on or after October 1, 1997, as 
here.  

To establish causation, the evidence must show that VA's 
hospital care, medical or surgical treatment, or examination 
resulted in additional disability or death.  Merely showing 
that a Veteran received care, treatment, or examination and 
that the Veteran has an additional disability or died does 
not establish cause. 
38 C.F.R. § 3.361(c)(1).  

The provisions of 38 C.F.R. § 3.361(f) explains activities 
that are not hospital care, medical or surgical treatment, or 
examination furnished by a Department employee or in a 
Department facility within the meaning of 38 U.S.C. § 
1151(a).  This includes (1) hospital care or medical services 
furnished under a contract made under 38 U.S.C. 1703; (2) 
nursing home care furnished under 38 U.S.C. § 1720; and (3) 
hospital care or medical services, including examination, 
provided under 
38 U.S.C. § 8153 in a facility over which the Secretary does 
not have direct jurisdiction.

The Veteran claims he is entitled to compensation under 
38 U.S.C.A. § 1151 for brain surgery paid for by VA and 
performed at another medical facility.  

The record establishes that the Veteran underwent craniotomy 
and placement of left-sided subthalmic nucleus stimulator on 
April 26, 2002, and placement of right-sided subthalmic 
nucleus stimulator (deep brain stimulator) on October 21, 
2002.  These surgeries were performed by W.M., M.D., at a 
private (i.e., non-VA) facility, namely Froedtert Memorial 
Hospital, under contract with VA for relief of symptoms 
associated with Parkinson's disease.  

The Veteran's claim fails under 38 U.S.C.A. § 1151, as a 
matter of law, because the brain surgeries at issue were 
performed at a non-VA facility and thus do not constitute 
surgical treatment furnished by a Department employee or in a 
Department facility within the meaning of 38 U.S.C. § 
1151(a).  

The Board acknowledges that Dr. W.M. performed the surgeries 
under contract with VA.  But it is equally important for the 
Veteran to understand that VA regulation specifically 
excludes hospital care or medical services furnished by 
contract.  See 38 U.S.C.A. § 8153; 38 C.F.R. § 3.361(f).  

The Board finds that the fact pattern presented in this case 
is quite similar to that found in a non-precedential but 
persuasive opinion by a single judge of the Court. See Bethea 
v. Derwinski, 252, 254 (1992) (a non-precedential Court 
decision may be cited "for any persuasiveness or reasoning 
it contains").  In Jordan v. Mansfield, U.S. Vet. App. No. 
06-2277 (October 11, 2007), the Court upheld a Board decision 
which denied entitlement to VA benefits under 38 U.S.C.A. 
§ 1151 as a matter of law due to the fact treatment was not 
received at a VA facility.  

It is therefore clear that the surgeries performed at 
Froedtert Memorial Hospital do not meet the requirements 
under § 1151 that such medical services be provided by a 
Department facility.  

The Veteran argues that Dr. N.R., a VA physician, assisted in 
the first surgery in April 2002, and therefore VA should be 
held liable.  However, this argument is moot for the reasons 
detailed above.  

As the surgeries themselves cannot constitute surgical 
treatment, Dr. N.R.'s role in the first procedure is 
irrelevant.  Additionally, the record reflects that Dr. N.R. 
was only involved in microelectrode recording during the 
procedure.  Dr. W.M. performed the actual surgery and there 
was no indication that he was under the direct ("day-to-
day") jurisdiction of VA supervisors.  38 C.F.R. § 3.361(e).  
Again, however, the role of the surgeon is moot in light of 
the fact the surgeries were provided in a non-VA facility.  

The Veteran appears to be raising an argument couched in 
equity, in that it is unfair to deny compensation under 
38 U.S.C.A. § 1151 when his symptomatology worsened after the 
April and October 2002 surgeries.  

While sympathetic to the Veteran in this regard, the Board is 
nonetheless bound by the laws enacted by Congress and the 
regulations of the Department.  See 38 U.S.C.A. § 7104(c) 
(West 2002); see also Harvey v. Brown, 6 Vet. App. 416, 425 
(1994).  The Board has decided this case based on its 
application of the law to the pertinent facts.  

The Board further observes that "no equities, no matter how 
compelling, can create a right to payment out of the United 
States Treasury which has not been provided for by 
Congress."  See Smith v. Derwinski, 2 Vet. App. 429, 432-33 
(1992) (citing Office of Personnel Management v. Richmond, 
496 U.S. 414, 426 (1990)).  
The Veteran's claim of entitlement to compensation under 
38 U.S.C.A. § 1151 for surgeries performed at Froedtert 
Memorial Lutheran Hospital in April and October 2002 is 
accordingly denied as a matter of law.  Sabonis v. Brown, 6 
Vet. App. 426 (1994).  


ORDER

Compensation benefits under 38 U.S.C.A. § 1151 for the 
residuals of craniotomy and placement of left-sided 
subthalmic nucleus stimulator on April 26, 2002, and 
placement of right-sided subthalmic nucleus stimulator on 
October 21, 2002, performed at the Froedtert Memorial 
Lutheran Hospital are denied.  


REMAND

As described, the Veteran underwent craniotomy and placement 
of left-sided subthalmic nucleus stimulator on April 26, 
2002, and placement of right-sided subthalmic nucleus 
stimulator on October 21, 2002 at Froedtert Memorial 
Hospital.  

The Veteran subsequently presented to the VA hospital in 
Milwaukee in December 2002 complaining that his body was 
"freezing up" after an adjustment of his subthalmic nucleus 
stimulator the previous day.  He reported that he was 
experiencing mild paresthesias in the left upper extremity 
which radiated down into his hand, as well as worsening low 
back pain.  

After physical examination, laboratory studies, an 
electrocardiogram (EKG), computed tomography (CT) scan of the 
lumbar spine, and a consult with neurology, it was determined 
that the Veteran's symptoms were likely secondary to chronic 
Parkinson's.  It was noted that he would need to be seen in 
one month for further adjustments to his brain stimulator.  
No specific treatment was provided to the Veteran during his 
hospitalization other than continuing his current 
medications.  

A private hospitalization record dated in June 2003 notes 
that the stimulator leads had been "clearly placed in the 
wrong area of the brain," and the Veteran was described as 
having difficulty with balance and chewing and being unable 
to talk.  He required additional surgery for removal and 
repositioning of the implants.  

The Veteran contends that the VA was negligent in not 
recognizing that further treatment was necessary at the time 
of the VA hospitalization in December 2002.  

Based on the foregoing, the Board concludes that this matter 
should be remanded and that, upon remand, the RO should 
arrange for an appropriate VA examination for the purpose of 
providing an opinion regarding whether the Veteran's 
repositioning of his subthalmic nucleus stimulators as well 
as difficulty with balance and chewing resulted from 
negligence or fault on the part of VA treatment providers in 
December 2002.  

The examiner should also comment on whether the Veteran's 
repositioning of brain stimulators as well as difficulty with 
balance and chewing was an event not reasonably foreseeable 
as a result of the December 2002 VA hospital care. 
Pursuant to the VCAA, such an examination is necessary to 
adjudicate this claim. See 38 U.S.C.A § 5103A; 38 C.F.R. § 
3.159(c)(4).  

Prior to arranging for the Veteran to undergo VA examination, 
the RO should send the Veteran a letter meeting the 
requirements of Dingess/Hartman, 19 Vet App 473 (2006), as 
regards the five elements of a claim for service connection, 
as appropriate.  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 
C.F.R. § 3.159 (2009).  

However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure full compliance with VCAA and its implementing 
regulations.  

Hence, in addition to the actions requested hereinabove, the 
RO should also undertake any other development and/or 
notification action deemed warranted by VCAA prior to 
adjudicating the claim on appeal.  

Hence, this remaining matter is REMANDED to the RO for the 
following actions:

1.  The RO should send the Veteran a 
notice letter meeting the requirements of 
Dingess/Hartman, cited above, with 
respect to the five elements of a claim 
of service connection, as appropriate.  

2.  The Veteran then should be afforded a 
VA examination to determine whether the 
Veteran has additional disability that 
resulted from negligence or fault on the 
part of VA treatment providers in 
December 2002.  It is imperative that the 
examiner who is designated to examine the 
claims file reviews the evidence in the 
claims folder, including a complete copy 
of this REMAND, and acknowledges such 
review in the examination report.  

The examiner should also comment on 
whether any residuals or additional 
disability represents a necessary 
consequence of, or whether it was an 
event not reasonably foreseeable as a 
result of, the December 2002 VA hospital 
treatment.  In rendering an opinion, the 
examiner should cite, as appropriate, to 
the Veteran's medical treatment records.  

If the examiner is unable to provide the 
requested information with any degree of 
medical certainty, the examiner should 
clearly indicate that.  The examiner 
should set forth the complete rationale 
for all opinions expressed and 
conclusions reached, in a legible report.  
3.  To help avoid future remand, RO must 
ensure that the required actions have 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, corrective 
action should be undertaken before the 
claims file is returned to the Board.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

4.  After completion of the foregoing, 
and after undertaking any further 
development deemed necessary, the RO 
should readjudicate the issue on appeal, 
in light of all pertinent evidence and 
legal authority.  If any benefit sought 
on appeal is not granted to the Veteran's 
satisfaction, the RO should furnish to 
the Veteran and his representative a 
supplemental statement of the case and 
afford them the appropriate opportunity 
for response thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp.2009).  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


